I do not agree that, by its order, the court "attempted to deny appellant any relief for the reason that appellant had not complied with the prior order of the court requiring her to tender and pay into the registry of the court" an amount equal to the face of the note plus twelve per centum per annum. The statement of facts discloses that prior counsel for appellant elected not to introduce evidence in support of his complaint when convinced by his investigation the defense of usury could not be sustained; and that he acquiesced when motion for dismissal was made. The appellant is bound by the acts of her attorney. *Page 566